Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 25, 2019                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159539
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  ANTHONY HART,                                                                                        Elizabeth T. Clement
          Plaintiff-Appellant,                                                                         Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 159539
                                                                    COA: 338171
                                                                    Ct of Claims: 16-000212-MM
  STATE OF MICHIGAN,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 7, 2019
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address whether the Court of Appeals erred when it concluded that the plaintiff had failed
  to allege sufficient facts to state a constitutional-tort claim under the principles outlined
  in Canton v Harris, 489 U.S. 378 (1989), and Bryan Co Bd of Co Comm’rs v Brown, 520
U.S. 397, 409 (1997). The time allowed for oral argument shall be 20 minutes for each
  side. MCR 7.314(B)(1).

          The American Civil Liberties Union of Michigan is invited to file a brief amicus
  curiae. Other persons or groups interested in the determination of the issue presented in
  this case may move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 25, 2019
           s0918
                                                                               Clerk